August 30, 1951


Hon. Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas                 minionNo. v-1268
                             Re:   Whether the "rider" in the
                                   general appropriation bill
                                   (Subd. (15), Sec. 2 of Art.
                                   III, H.B. 426, Acts 52nd
                                   m3., 1951, ch. 499, p. 1228)
                                   applies to pickup and panel
Dear Sir:                          trucks.

          In your request for an opinion, after quoting the
"rider" which is the subject of your Inquiry, you state that
"this department is contemplating (1) the purchase of a pickup
or (2) a panel truck" and ask:

         "Is either the pickup or the panel truck a
    passenger-carrying vehicle as defined in the above
    quoted section of the rider?

         "Should this department purchase either of the
    above mentioned vehicles during this fiscal year,
    would we be required to sell the same in September
    of the next fiscal year?"

          The "rider" in question (Sub& (15), Sec. 2 of Art.
III, H.B. 426, Acts 52~1 Leg., 1951, ch. 499, p. 1228, at p.
1438) reads in part:

         "All State-owned motor-propelled passenger-
    carrying vehicles under the control of any department,
    commission, board, or other State agency are hereby
    declared to be no longer needed. Such motor-propelled
    passenger-carrying vehicles shall be sold in compll-
    ante with and as provided for in Article 666, Revised
    Civil Statutes of Texas, as amended, or otherwise as
    provided by law, not later than ~October1, 1951. No
    motor-propelled passenger-carrying vehicle may be pur-
    chased with any of the funds appropriated In this Ar-
    ticle, . . .ll
                                                                   .   L.




Hon. Robert S. Calvert, Page 2   (v-1.268)



          The term "motor-propelled passenger-carrying vehicle"
is not defined in the above-quoted rider or elsewhere in the
general appropriation bill. In fact, neither the statutes nor
the decided cases of this State define the term.

          In the Uniform Act Regulating Traffic on Highways,
the word "truck" is said to mean "every motor vehicle designed,
used, or maintained primarily for the transportation of prop-
erty." Art. 670ld, Sec. k(a), V.C.S.

          In Article 66V5a-1, V.C.S., relating to registration
of'motor vehicles, a "passenger car" is defined as follows:

          "'Passenger car' means any motor vehicle other
     than a motorcycle or a bus . . . designed or used
     primarily for the transportation of persons."

          This office has heretofore held that the meaning of
the term "passenger car" contained in the general appropriation
bill adopted by the Forty-seventh Legislature for the biennium
ending August 31, 1943, "is to be determined by considering its
design and construction." Att'y Gen. Op. o-4182 (1941). In
that opinion it was said that if a vehicle is "designed and con-
structed by the manufacturer for the primary use of carrying
passengers, it is a 'passenger car."   We think the reasoning of
that opinion has application to your first question. A motor-
propelled vehicle designed and used primarily for the carriage
of passengers comes within that portion of the "rider" in ques-
tion held valid in Attorney General's Opinion V-1253 (1951),
which provides that "No motor-propelled passenger-carrying ve-
hicle may be purchased with any of the funds appropriated by
this Article, . , . .l( On the other hand, a motor-propelled ve-
hicle designed or used primarily for the carriage of property
is not a "motor-propelled.passenger-carrying vehicle" within
the meaning of the "rider," and the purchase thereof from ap-
propriated funds for official use is not prohibited.

          Webster's New International Dictionary (2d Ed. 1938)
defines "pickup" as "a small commerical body interchangeable
with the rear deck of a roadster," and "panel body" as "an en-
closed body for a motor truck." In Webster's New Collegiate
Dictionary (6th Ed. 1949), "pickup" is defined as "a light com-
mercial truck for quick collection and delivery of goods."

          Moreover, a "pickup truck" has been held to be a
"truck" within the meaning of the New Mexico statute prohibit-
ing "trucks" from operating in excess of a certain speed. H. W.
mass Drilling Co. v. Ray, lOlF.2d 316 (C.C.A. 10th 1939).
        I..,’




r‘   ~. ~,..“~   Hon. Robert S. Calvert, Page 3   (v-1268)



                           In view of the foregoing, we agree with you that a
                 pickup or panel truck used primarily for the transportation of
                 property is not a "motor-propelled passenger-carrying" vehicle
                 within the meaning of the portion of the "rider" in question
                 prohibiting the purchase of such vehicles. Under the "rider,"
                 a pickup or panel truck may be purchased and used for the pur-
                 pose for which primarily designed.

                           We believe your question relating to whether the
                 "rider" in question will require the sale or disposition of
                 pickup and panel trucks purchased during the current biennium
                 ending August 31, 1951, is fully answered by Attorney General's
                 Opinion V-l253 dated August 24, 1951, addressed to Honorable
                 Jack H. Drake, Executive Secretary of the Texas Citrus Commis-
                 sion.


                                            SUMMARY

                           A pickup or panel truck used primarily for trans-
                      portation of property is a "truck" as distinguished
                      from a "motor-propelled passenger-carrying vehicle,"
                      and the purchase thereof is not prohibited by the
                      "rider" to the general appropriation bill (Subd. (15),
                      Sec. 2 of Art. III, H.B. 426, Acts 52nd Leg., 1951,
                      ch. 499, p. 1228).  This "rider" does not require the
                      sale of a pickup or panel truck purchased during the
                      biennium ending August 31, 1951. Att'y Gen. Op. V-1253
                      (1951).

                 APPROVED:                                   Yours very truly,

                 C. K. Richards                              PRICE DANIEL
                 Trial and Appellate Division                Attorney General

                 Jesse P. Luton, Jr.
                 Reviewing Assistant

                 Everett Hutchinson                            E. Jacobson
                 Acting First Assistant                        Assistant

                 EJ:lg